Citation Nr: 0840491	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  05-02 328	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

1.  Whether new and material evidence has been received in 
order to reopen a claim for service connection for a kidney 
disorder.

2.  Entitlement to service connection for a kidney disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Associate Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2004 rating decision by the Winston-
Salem, North Carolina Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran's 
application to reopen a claim for entitlement to service 
connection for a kidney disorder based on a failure to submit 
new and material evidence.

In June 2007 the Board remanded the veteran's claim for 
further development.  The development has been completed, and 
the case is before the Board for final review.

In October 2008 the Board received a statement from the 
veteran listing past and present medical treatment for a 
variety of medical conditions in response to a July 2008 
supplemental statement of the case.  The Board notes that 
this statement is duplicative or cumulative of previously 
submitted statements, and as such is not pertinent to the 
question of whether new and material evidence has been 
received in order to reopen a claim for service connection 
for a kidney disorder or whether the veteran developed a 
kidney disorder as a result of service.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate each claim on appeal has been accomplished.

2.  In a June 1951 rating decision, the RO denied the 
veteran's claim for service connection for a kidney disorder; 
although notified of the denial, the veteran did not initiate 
an appeal.

3.  In rating decisions dated in March 1952, April 1952, and 
March 1953, the RO confirmed and continued the June 1951 
denial of service connection for a kidney disorder; the 
veteran was notified of each denial and initiated an appeal 
of the March 1953 decision, which the Board of Veterans' 
Appeals denied in a July 1953 decision.

4.  In a June 1954 rating decision, the RO denied the 
veteran's application to reopen his claim for service 
connection for a kidney disorder; although notified of the 
denial, the veteran did not initiate an appeal.

5.  Evidence associated with the claims file since the June 
1954 denial, when considered by itself or in connection with 
evidence previously assembled, relates to an unestablished 
fact necessary to substantiate the claim for service 
connection for a kidney disorder, or raises a reasonable 
possibility of substantiating a claim for service connection 
for a kidney disorder.

6.  The veteran is not shown to have a current kidney 
disorder for VA compensation purposes.

7.  The evidence of record demonstrates that the veteran's 
previous kidney disorder was not the result of any 
established disease, event, or injury during active service.


CONCLUSIONS OF LAW

1.  The RO's June 1954 denial of service connection for a 
kidney disorder is final.  38 U.S.C.A. § 7105 (West 2002 & 
Supp. 2006); 38 C.F.R. §§ 20.302, 20.1103 (2008).

2.  As evidence received since the RO's June 1954 denial is 
new and material, the veteran's claim for service connection 
for a kidney disorder is reopened.  38 U.S.C.A. § 5108 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.156(a) (2008).

3.  The criteria for service connection for a kidney disorder 
have not been met; a kidney disorder was not incurred in or 
aggravated by military service, nor may service incurrence of 
a kidney disorder be presumed.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2008).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the veteran's petition to reopen his claim for 
service connection for a kidney disorder was received in 
February 2004.  He was notified of the provisions of the 
VCAA, including information about how VA determines 
disability ratings and effective dates, by the RO and Appeals 
Management Center (AMC) in correspondence dated in February 
2004, June 2004, February 2005, April 2006, and June 2007.  
See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
These letters notified the veteran of VA's responsibilities 
in obtaining information to assist the veteran in completing 
his claim and identified the veteran's duties in obtaining 
information and evidence to substantiate his claim.  
Thereafter, the claim was reviewed and a supplemental 
statement of the case was issued in July 2008.  See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004). See also Mayfield v. Nicholson, 19 Vet. App. 103, 
110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. 
Cir. 2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006), 
Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. Cir. 
September 17, 2007).

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen.  With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and notify the claimant of the evidence and 
information that is necessary to establish entitlement to the 
underlying claim for the benefit that is being sought.  To 
satisfy this requirement, the Secretary is required to look 
at the bases for the denial in the prior decision and to 
provide the claimant with a notice letter that describes what 
evidence would be necessary to substantiate those elements 
required to establish service connection that were found 
insufficient in the previous denial.

A review of the June 2004, February 2005, and June 2007 VCAA 
notice letters shows the RO identified the basis for the 
denial in the prior decisions and provided notice that 
described what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denials.  The Board finds the notice requirements pertinent 
to the issue on appeal addressed in this decision have been 
met.

The veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records, VA treatment records, and private 
treatment records have been obtained and associated with his 
claims file. 

The veteran was not been provided with a contemporaneous VA 
examination to assess the current nature and etiology of any 
of his claimed kidney disorder on appeal.  However, VA need 
not conduct an examination with respect to the claim on 
appeal, as information and evidence of record contains 
sufficient competent medical evidence to decide the claim.  
See 38 C.F.R. § 3.159(c)(4) (2007).  Under McLendon v. 
Nicholson, 20 Vet. App. 79 (2006), in disability compensation 
(service connection) claims, the VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the VA to 
make a decision on the claim.  Simply stated, the standards 
of McLendon are not met in this case, as there is no 
competent evidence of a current kidney disorder.  Nor is 
there evidence of an event, injury, or disease that occurred 
in service related to the veteran's claimed kidney disorder.  
Therefore, a VA examination to evaluate the veteran's claimed 
kidney disorder is not warranted.

Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained.  
The veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

New and Material Evidence

In a June 1951 rating decision, the RO denied the veteran's 
claim for service connection for a kidney disorder, noting 
that the evidence of record failed to show any complaints or 
findings of kidney problems during service or within one year 
of separation from service.  Evidence of record included the 
veteran's June 1951 claim for service connection, the 
veteran's service treatment records, and statements from two 
private physicians showing treatment from 1948 until 1951 for 
kidney complaints.  Although notified of the June 1951 
denial, the veteran did not initiate an appeal of this 
determination.  The veteran attempted to reopen his claim for 
service connection for a kidney disorder in March 1952,  
April 1952, February 1953, and in June 1954.

In June 1954 the veteran attempted to reopen his claim for 
service connection for a kidney disorder and submitted 
statements from two private physicians.  In a rating sheet 
dated in June 1954, the RO confirmed and continued the 
previous denials of the veteran's application to reopen his 
claim.  Although notified of the June 1954 denial, the 
veteran did not initiate an appeal of this determination.  As 
such, that decision is final as to the evidence then of 
record and is not subject to revision on the same factual 
basis.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104, 20.302, 
20.1103 (2008).

The veteran attempted to reopen his claim for service 
connection for kidney disorder in February 2004.  This appeal 
arises from the RO's August 2004 denial of service connection 
for a kidney disorder.  Regardless of the RO's actions, the 
Board must still determine whether new and material evidence 
has been submitted.  See Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001) (reopening after a prior unappealed RO 
denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) 
(reopening after a prior Board denial); Wakeford v. Brown, 8 
Vet. App. 237 (1995) (VA failed to comply with its own 
regulations by ignoring issue of whether any new and material 
evidence had been submitted to reopen the veteran's 
previously and finally denied claims).

A claimant may reopen a finally adjudicated claim by 
submitting new and material evidence.  New evidence means 
existing evidence not previously submitted to agency 
decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  See 38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a) (2008).

The provisions of 38 U.S.C.A. § 5108 require a review of all 
evidence submitted by or on behalf of a claimant since the 
last final denial on any basis to determine whether a claim 
must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-
83 (1996).  In this case, the last final denial of the claim 
was the June 1954 RO rating decision.  Furthermore, for 
purposes of the "new and material" analysis, the 
credibility of the evidence is presumed.  See Justus v. 
Principi, 3 Vet. App. 510, 512-13 (1992).

Evidence added to the claims file since the June 1954 denial 
includes multiple statements from the veteran and his 
representative; statements and examination reports from the 
veteran's family physician, D. N. G., M. D., dated in October 
1991 and February and June 2004; excerpts from medical books 
defining "Bright's disease," "nephrosis," and "kidney 
disease;" VA treatment notes dated from April 2000 to 
November 2004; private treatment records from D. C., M. D., 
dated from July 1965 to August 1984; and other private 
treatment records related to other disorders or disabilities.

This evidence is new in that it was not previously before 
agency decision makers at the time of the June 1954 decision, 
and it is not cumulative or duplicative of evidence 
previously considered.  Further, some of the evidence is 
material.  The prior denial of service connection for a 
kidney disorder was predicated on a lack of evidence that his 
claimed kidney disorder was incurred in military service or 
manifested to a compensable degree within one year after 
separation from service.  Presently, a statement dated in 
June 2004 and signed by the veteran's family physician, Dr. 
G., indicates the veteran's nephritis had its onset while in 
service.  This statement, hand written on a legal pad, 
without the letterhead of the physician is material in that 
it addresses the basis for the previous denials:  a medical 
opinion linking the veteran's claimed kidney disorder to his 
military service.  Thus, the claim must be reopened.

Service Connection

General Laws and Regulations

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).  Service connection may be 
established for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes the disease was incurred in service.  See 38 
C.F.R. § 3.303(d) (2008).

As a general matter, service connection for a disability on 
the basis of the merits of such claim is focused upon (1) the 
existence of a current disability, (2) the existence of the 
disease or injury in service, and (3) a relationship or nexus 
between the current disability and any injury or disease 
during service.  See Cuevas v. Principi, 3 Vet. App. 542 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

Service connection may be established under the provisions of 
38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during the applicable presumptive period.  In addition, 
certain chronic diseases, including nephritis, may be 
presumed to have been incurred in or aggravated during 
service if they become disabling to a compensable degree 
within one year of separation from active duty.  See 38 
U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309 (2008).

Finally, in a claim for service connection, the ultimate 
credibility or weight to be accorded evidence must be 
determined as a question of fact.  The Board determines 
whether (1) the weight of the evidence supports the claim, or 
(2) the weight of the "positive" evidence in favor of the 
claim is in relative balance with the weight of the 
"negative" evidence against the claim:  the appellant 
prevails in either event.  However, if the weight of the 
evidence is against the appellant's claim, the claim must be 
denied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Factual Background and Analysis

The veteran contends that he developed a kidney disorder 
during active military service.  Having carefully considered 
the claim in light of the record and the applicable law, the 
Board finds that the preponderance of the evidence is against 
the claim.

An induction physical examination report dated in January 
1943 as well as a separation examination report dated in 
January 1946 both reflected normal genitor-urinary findings.  
The veteran's additional service treatment records contained 
no complaints or findings related to any kidney disorder.

A clinical summary from D. C., M. D. dated in July 1965 
indicated that the veteran was diagnosed with chronic 
glomerulitis in 1960, but since then had had no urinary tract 
symptoms.  In a letter to the veteran dated in August 1984, 
Dr. C. indicated that accessory clinical findings showed the 
urine to be negative and that blood tests to check kidney 
function and other systems revealed a normal profile.

In a statement dated on October 1991, the veteran's family 
physician, D. N. G., M. D., noted that the veteran reported a 
history of chronic, recurrent low back pain beginning after a 
bombing incident in 1944.  He reportedly was checked by a 
medic, who did not record any injury, but stated that his 
back started hurting at that time.  The veteran stated that 
after he was diagnosed with a kidney disease, he thought that 
it was the cause of his back pain.  The veteran reported that 
between 1946 and 1956, the kidney disease had slowly 
resolved, and by the time he had surgery for another illness 
in 1966, his kidney disorder had totally gone into remission 
- although, by his history, he continued to have back pain.

VA treatment notes dated from April 2000 to November 2004 
contained no complaints, findings, or treatment related to 
any kidney disorder.  In a VA pre-operative note dated in May 
2001, a system review and physical examination was conducted 
before the veteran underwent a colonoscopy.  Genito-urinary 
findings were noted to be within normal limits.

In June 2004, the RO received a hand-written statement on a 
yellow legal tablet paper with an instruction at the top:  
"Need medical statement from longtime treating phy. . . . . 
"  In the next paragraph is a statement apparently hand-
printed  by the veteran that read, "As a long time treating 
doctor of (20)+- years, I am well versed with MR Boyds 
medical conditions.  After a Review of Past & present 
records, it is as likely as not that his  current Nephritis 
had its onset while in service."  The word "current" in 
the statement was clearly crossed out with three lines, and 
the statement was signed and dated by the veteran's private 
physician, Dr. G., with the notation "agree" written 
directly above his signature.

In this case, only the June 2004 statement from Dr. G. 
contains an opinion regarding the relationship of the 
veteran's claimed kidney disorder with events or disease 
during active service.  The June 2004 private physician's 
medical opinion, however, appears to be based on the 
veteran's reported history without consideration of the 
evidence contained in the veteran's claims file, including 
the physician's October 1991statement indicating that the 
veteran's kidney disease had resolved completely by 1966.  
Therefore, the June 2004 statement from Dr. G. has little 
probative value.  See Black v. Brown, 5 Vet. App. 177 (1993) 
(an opinion that is based on history furnished by the veteran 
that is unsupported by clinical evidence is not probative); 
LeShore v. Brown, 8 Vet. App. 406, 409 (1995) (holding that a 
bare transcription of a lay history is not transformed into 
"competent medical evidence" merely because the transcriber 
happens to be a medical professional); Wood v. Derwinski, 1 
Vet. App. 190, 191-92 (1991) (an opinion may be discounted if 
it materially relies on a layperson's unsupported history as 
the premise for the opinion).

The June 2004 opinion from Dr. G. also lacks probative value 
because the evidence of record reveals that the veteran's 
kidney disorder has resolved, and there is no evidence that 
the veteran has sought any treatment for a kidney disorder 
for several decades.  The Board also notes, for instance, 
that Dr. G.'s statement crossed out the word "current", 
perhaps recognizing that the veteran does not have a current 
kidney disorder.  The veteran has not provided any other 
competent medical evidence showing that he has sought 
treatment for a kidney disorder.  In this case, the Board has 
considered the aforementioned evidence and finds that the 
veteran does not have a current kidney disorder for VA 
purposes.

Congress has specifically limited entitlement to service 
connection for disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C.A. § 
1110.  Accordingly, where, as here, there is no competent 
medical evidence to establish that the veteran has a current 
kidney disorder, the disability for which service connection 
is sought is not established, and thus, there can be no valid 
claim for service connection.  See Gilpin v. West, 155 F.3d 
1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  In this case, the claim for service connection 
for a kidney disorder must be denied because the first 
essential criterion for a grant of service connection - 
evidence of a current kidney disorder - has not been met.

Finally, while evidence considered in previous denials showed 
that the veteran was first diagnosed with nephritis in July 
1948, the evidence of record does not include any medical 
opinion establishing a nexus or medical relationship between 
any kidney disorder diagnosed post-service and any other 
event, injury, or disease during active service, and neither 
the veteran nor his representative has presented, identified, 
or alluded to the existence of, any such opinion.  Therefore, 
the veteran's claim for service connection for a kidney 
disorder must be denied on a direct basis, in addition to on 
a presumptive basis.

The Board has considered the assertions the veteran and his 
representative have advanced on appeal.  However, the veteran 
cannot establish a service connection claim on the basis of 
his assertions alone.  This claim turns on a medical matter - 
a diagnosis of a current chronic disability and the 
relationship between such current disability and service.  
Questions of medical diagnosis and causation are within the 
province of medical professionals.  See Jones v. Brown, 7 
Vet. App. 134, 137-38 (1994).  As a layperson without the 
appropriate medical training or expertise, the veteran is not 
competent to render a probative (i.e., persuasive) opinion on 
such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Consequently, the 
veteran's assertions regarding his claimed kidney disorder do 
not constitute persuasive evidence in support of the claim.

For the foregoing reasons, the claim for service connection 
for a kidney disorder must be denied.  In arriving at the 
decision to deny the claim, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).


ORDER

New and material evidence has been submitted to reopen a 
claim for entitlement to service connection for a kidney 
disorder; to this extent, the appeal is allowed.

Entitlement to service connection for a kidney disorder is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


